Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 10/7/2022 has been entered.  Applicant’s amendment to the specification has overcome the objections in the Non-Final Office Action mailed 7/7/2022.  Claims 1, 3, 10 and 12 were amended.  Applicant’s amendments to the claims have overcome the 112 (b) rejections in the Non-Final Office Action mailed 7/7/2022.  Claims 19 and 20 were cancelled, claims 21 and 22 were added.  Claims 1-18 and 21-22 are presented for examination.

Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive. 
On page 9, ¶2 under § 102 and 103 Rejections, Applicant argues that Claims 1-6 and 10-15 are not taught by Gan (2019/0354675) and Scheifler (2009/0271472).  Examiner respectfully disagrees.
On page 10, ¶2, Applicant argues that Sheifler’s deleting data used to execute a process is not removing the process itself.  Scheifler teaches a process registration destroy method which includes killing the processes1 (stopping the process from running) in section [0059].  Deleting a process is reasonably interpreted as the process is no longer running (executing).  Scheifler [0085] teaches the resource may be destroyed when the code is finished.  When the resource the process used is deleted it is obvious that without the resource the process code has finished running the registration of the virtualized instance.2
On page 10, ¶ 3, Applicant argues Scheifler fails to delete a process and the process registration resources do not “determine registration information”.   Registration process deletion has already been taught and responded to in ¶ 2.    The registration information is taught in Scheifler [0076] as stated by the Applicant’s arguments on page 10, ¶1 as the registration resource.  Thus claim 1 is rejected under 103 by Gan and Scheifler.
Applicant’s arguments, see page 11, ¶¶ 2-3, filed10/7/2022, with respect to claims 8, 17 and 22 have been fully considered and are persuasive.  The rejection of claims 8 and 17 have been withdrawn.  No withdrawal of Claim 22 is made since it is a new claim and had not been previously rejected.

Duplicate Claims
Applicant is advised that should claim 10 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Should claim 17 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  (Examiner Note: 10 and 17 are system claims and 21 and 22 are apparatus claims.  The system and apparatus claims are substantial duplicates.) When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gan (2019/0354675) in view of Scheifler (2009/0271472).

Regarding claim 1, Gan teaches
a method comprising: 
identifying a request for a first initiation of a virtualized instance from an image; in response to the request and the first initiation, initiating a process in the virtualized instance to determine registration information associated with the virtualized instance; (Gan [0113] In response to determining that a VM startup has been detected at decision point 802, at block 804 the process 800 begins a registration process by scanning one or both of the virtual machine image and the running virtual machine instance to obtain virtual machine information about the virtual machine instance) (Examiner Note: first initialization is the baseline VM – Gan [0043])
storing the registration information in the virtualized instance; (Gan [0114] At block 808, the process 800 stores the virtual machine information and the VM-ID locally, and reports each of the virtual machine information (including the calculated VM-ID) to the health check controller. )
in response to storing the registration information, (Gan [0114])
in response to a subsequent initiation of the virtualized instance, after the first initiation (Gan, [0043] VM instance information of the production VM instance is collected during a startup process of the production VM instance within the deployed environment) comparing current configuration information associated with the subsequent initiation with the registration information stored in the virtualized instance to determine whether the subsequent initiation is permitted; and (Gan, [0030] When a deployed virtual machine attempts to register with the health check controller, the health check controller compares registration information received from the health check agent operating in the deployed virtual machine with the baseline registration information received from the local clone with the same VM-ID to verify the registration of the deployed virtual machine. If the baseline registration information received from the health check agent operating in the deployed virtual machine matches the baseline registration of the respective local clone, the deployed virtual machine may be considered uncorrupted and registration for system operation of the deployed virtual machine may be completed.  ) (Examiner Note: second initialization is the production VM)
in response to determining that the subsequent initiation is permitted, making an application associated with the image available to a user of the virtualized instance (Gan, [0098] The deployed virtual machine 508 also includes one or more application(s) 514 that perform the work of the deployed virtual machine 508.) (Examiner Note: Gan teaches permitting a virtual instance to be completed and therefore operational, the VM includes applications)
Gan does not teach deleting the process that determined the registration information.
However Scheifler teaches deleting the process that determined the registration information (Scheifler [0059] Once a process registration resource is no longer needed, a destroy method may be called to remove the process registration resource from the system.)
Scheifler teaches management of computing resources and process removal.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Scheifler’s registration process removal with Gan’s Virtual machine usage because doing so reduces resources (frees up resources) to make a system more efficient and less expensive in some situations (Scheifler, [0025] The horizontal scalability of the platform may allow for the efficient delivery of resources and may support a pay-for-use (verses a pay-for-capacity) billing model.)

Regarding claim 2, Gan and Scheifler teach
the method of claim 1 further comprising, in response to determining that the subsequent initiation is not permitted, blocking an execution of the application associated with the image (Gan, [0030] Alternatively, if the baseline registration information received from the health check agent operating in the deployed virtual machine does not match the baseline registration of the respective local clone, the deployed virtual machine may be considered corrupted and registration for system operation of the deployed virtual machine may be denied. As such, virtual machines instantiated from corrupted virtual machine images may be prevented from having operational in-system access/authority and may be prevented from performing system-level operations.)

Regarding claim 3, Gan and Scheifler teach
the method of claim 1, wherein comparing the current configuration information associated with the subsequent initiation with the registration information stored in the virtualized instance to determine whether the subsequent initiation is permitted comprises: 
determining whether a match exists between the current configuration information and the registration information; 
determining that the subsequent initiation is permitted when the match exists (Gan [0030]  If the baseline registration information received from the health check agent operating in the deployed virtual machine matches the baseline registration of the respective local clone, the deployed virtual machine may be considered uncorrupted and registration for system operation of the deployed virtual machine may be completed.)

Regarding claim 4, Gan and Scheifler teach
the method of claim 1, wherein the virtualized instance comprises a virtual machine (Gan [0030] If the baseline registration information received from the health check agent operating in the deployed virtual machine matches the baseline registration of the respective local clone, the deployed virtual machine may be considered uncorrupted and registration for system operation of the deployed virtual machine may be completed.)

Regarding claim 5, Gan and Scheifler teach
the method of claim 1, wherein the registration information comprises a media access control (MAC) address and/or a virtual machine identifier (Gan, [0029] To establish/derive baseline information useable for verification of deployed virtual machines, the health check controller may interact with the local clone virtual machine instance. The health check agent in the local clone virtual machine operating in the secured sandbox network generates a unique virtual machine identifier (VM-ID) from the running virtual machine during virtual machine startup processing.)

Regarding claim 6, Gan and Scheifler teach
the method of claim 1, wherein the current configuration information comprises a media access control (MAC) address and/or virtual machine identifier (Gan,  [0114] Where the VM-ID and virtual machine information originates from the virtual machine within the production environment, the health check controller recognizes the origin of the registration)

Claims 10-15 are system claims for the method claims 1-6 and are rejected for the same reasons as claims 1-6.

Claim 21 is an apparatus claim for the method claim 1 and is rejected for the same reasons as claim 1.

Claims 7, 9 and 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gan (2019/0354675) in view of Scheifler (2009/0271472) in view of Raj (2013/0054948).

Regarding claim 7, Gan and Scheifler teach
the method of claim 1 further comprising … initiating the process to determine the registration information (Gan [0113] In response to determining that a VM startup has been detected at decision point 802, at block 804 the process 800 begins a registration process)
Gan teaches preventing access to resources (Gan, [0111] It is further understood that the process 800 may block the virtual machine from accessing resources of the deployed system until the initial validation operations are completed and), but does not teach preventing ingress and/or egress communications for one or more communication formats prior to.
However Raj teaches preventing ingress and/or egress communications for one or more communication formats prior to (Raj, [0061] At block 504, after receiving the image of the guest VM, the network connection between the boot server and the rest of the network is disabled  [0062] At block 508, the virtual machine is initialized, and the guest OS is booted at block 510.) (Examiner Note: the disabling occurs prior to initialization)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Raj’s network disable to Gan-Scheifler’s Virtual Machine integrity because doing so improves security by minimizing vulnerabilities in malicious or unauthorized code that might be running (Raj, [0003] More secure cloud computing services are provided through use of a reduced virtualization stack running on one or more production servers of a data center. … The production server virtualization stack is minimized to present fewer security vulnerabilities to malicious software running within a guest VM on the production server.)

Regarding claim 9, Gan and Scheifler teach 
the method of claim 1 further comprising: 
wherein storing the registration information in the virtualized instance (Gan [0114] At block 808, the process 800 stores the virtual machine information and the VM-ID locally,) 
Gan does not teach encrypting the registration information, storing the encrypted registration information.  
However Raj teaches encrypting the registration information, storing the encrypted registration information (Raj, [0069] In some embodiments, a secure co-processor running on the boot server protects the boot server's whitelisted MAC address, to ensure that it is only accessible when the boot server is in clean mode. The whitelisted MAC address is encrypted and saved while the boot server is operating in clean mode. … 2) the boot server's boot configuration matches the configuration that was active (e.g., the clean mode) when the whitelisted MAC address was encrypted and saved. )
(Examiner Note: Registration information can include MAC address (see claim 5), and Raj teaches encrypting the MAC address)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Raj’s encryption to Gan-Scheifler’s Virtual Machine integrity because doing so improves security by requiring attestation (vouching of the information) before fully initiating a virtual instance (Raj, [0005] Isolation of the boot server from the network while the guest OS is booting ensures that any malicious software that corrupts the boot server is unable to attack other devices. The boot server is isolated through use of an attestation protocol, through which the boot server attests that it is in a clean mode when no guest VMs are executing on it. In some embodiments, the attestation mode uses the media access control (MAC) address of the boot server's network interface controller (NIC) as a secret,)

Claims 16 and 18 are system claims for the method claims 7 and 9 and are rejected for the same reasons as claims 7 and 9.


Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Examiner Note: claim 22 will be objected to as a duplicate claim, see Duplicate Claims section)
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments filed 10/7/2022 are persuasive, disabling communications prior to the registration process and enabling communications after deletion of the registration process during initiation of a virtualized instance is not obvious in the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        10-28-2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Scheifler [0059] Once a process registration resource is no longer needed, a destroy method may be called to remove the process registration resource from the system. In some embodiments, calling a destroy method may also kill any running processes associated with the registration.
        2 Scheifler [0085] If no configuration change is initiated, but the code finishing using the resource (e.g., if temporary storage is no longer needed, or if a computation is completed), the resource may be destroyed (i.e., removed from the virtual system).